Citation Nr: 0211491	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  99-01 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service-connection for hypertension with 
atrial fibrillation, left bundle branch block, and 
cardiomyopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The appellant had active duty for training from November 1964 
to May 1965 and January 1968 to December 1968.  He had 
additional periods of active duty for training and inactive 
duty training from December 1968 to August 1993, while a 
member of the Arkansas Air National Guard. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in No. Little Rock, Arkansas. The Board returned the case to 
the RO for additional development in October 2000 and January 
2001.  The development requested was completed and the case 
was returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  Hypertension with atrial fibrillation, left bundle branch 
block, and cardiomyopathy were not manifested during a period 
of active duty for training and are not shown by medical 
evidence to be the result of an acute myocardial infarction 
or a cardiac arrest that occurred during inactive duty 
training.  


CONCLUSION OF LAW

Hypertension with atrial fibrillation, left bundle branch 
block, and cardiomyopathy was not incurred in or aggravated 
by active duty for training or inactive duty training.  38 
U.S.C.A. §§ 101(2), 101(22-24), 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.6 (2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Post-Remands and VCAA Development

The October 2000 Remand sought to schedule the appellant for 
a hearing before a Member of the Board.  The hearing was held 
in December 2000.

The January 2001 Remand sought the following:

1.  Obtain any outstanding treatment records identified by 
the appellant, to include private treatment records from Drs. 
R.S.I. and S.L.B. 

2.  Attempt to obtain additional service medical records 
pertaining to the appellant's service in the Arkansas Air 
National Guard.  

3.  Provide the appellant with a VA examination by a 
cardiovascular specialist to determine the nature of his 
current cardiovascular disorder.  The examiner was also 
instructed to provide an opinion as to whether it is at least 
as likely as not that the appellant's current cardiovascular 
disorder is related to service either by way of incurrence or 
aggravation.

4.  Review the claims file and take any additional 
appropriate action to ensure compliance with the assistance 
to the claimant provisions of the Veterans Claims Assistance 
Act of 2000 ("VCAA").  

5.  Readjudicate the appellant's claim of entitlement to 
service-connection. 

The claims folder indicates that subsequent to the Board's 
Remand in January 2001, the RO sent a letter to the appellant 
in February 2001, and requested that he identify all health 
care providers who provided treatment for his heart disorder 
since 1989 and sign the appropriate releases.  The VA 
Congressional Liaison also contacted Senator Tim Hutchinson's 
Office by telephone for assistance in obtaining the service 
medical records.  The RO received letters by Drs. J.K.B., 
G.L.V., and S.L.B. and medical records from Baptist Medical 
Center, Arkansas Heart Hospital, St. Vincent Infirmary 
Medical Center, and Little Rock Cardiology Clinic from the 
appellant's representative in February, March, and April 
2001.  A March 2001 RO letter and a July 2001 report of 
contact record past efforts to obtain the appellant's service 
medical records from several institutions.  The record 
indicates that service medical records from the periods of 
active duty, reserve service medical records, and personnel 
records are associated with the claims file.  In June 2001, 
the RO provided the appellant with a VA examination which 
included a nexus opinion.  The RO issued a Supplemental 
Statement of the Case in October 2001, which confirmed the 
previous denial.  Accordingly, the case has been returned to 
the Board for disposition. 

The Board finds that based on the foregoing actions, the RO 
complied with the Remand instructions of October 2000 and 
January 2001. 

The Board also finds that the requirements under the VCAA 
have been met.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  The appellant was provided with adequate 
notice as to the evidence needed to substantiate his claim 
and the reasons the claim was denied.  The RO provided the 
appellant with a copy of the October 1998 rating decision, as 
well as the November 1998 Statement of the Case and several 
Supplemental Statements of the Case ("SSOC")-including the 
most recent SSOC issued in October 2001.  The RO has also 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  The RO 
obtained and reviewed private treatment records from St. 
Vincent Infirmary dated in 1997, service medical records, and 
service personnel records.  The appellant was afforded a 
records review by a VA examiner in June 2001.  The appellant 
has not made the RO or the Board aware of any other evidence 
needed.  Based on the foregoing, the Board concludes that the 
duty to assist has been satisfied, and the Board will proceed 
with appellate review.

II.  Service-Connection

Although the appellant served on active duty for training 
from 1964 to 1965 and in 1968, this claim for service-
connection is predicated on his subsequent service in the 
Arkansas Air National Guard.  His specific contention is that 
he began to experience problems with his heart during reserve 
duty on January 20, 1989 and evidence of such problems was 
shown on April 8, 1989, and that his current heart disorder, 
including hypertension, left bundle branch block, and 
cardiomyopathy, is related to his National Guard service.

Under the applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 1991 & Supp. 
2002); 38 C.F.R.  § 3.1 (2001).  The term "active military, 
naval, or air service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. §§ 101(22), 101(23), 
101(24).  Once a claimant has established "veteran" status 
through the performance of "active service," he is entitled 
to certain presumptions afforded to veterans.  

For example, a veteran is presumed to be in sound condition 
upon entry into service, except for any defects noted at the 
time of examination for entry into service.  38 U.S.C.A. § 
1111.  The presumption of soundness can be rebutted only by 
clear and unmistakable evidence that such a disability 
existed prior to service.  38 C.F.R. § 3.304(b).  A pre-
existing disease will be considered to have been aggravated 
by active military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 
1991); 38 C.F.R. §  3.306(a).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b).  Another presumption afforded to a veteran is a 
presumption of incurrence for certain diseases, such as 
cardiovascular disease, if they are manifested within one 
year of separation from active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Evidence

The active duty for training service medical records dated 
between November 1964 to May 1965 and January 1968 to 
December 1968 are negative for complaints, treatment, or 
diagnosis of heart disease and there is no documentation 
regarding a heart-related injury.  The subsequent National 
Guard service medical records include reports of examinations 
conducted in August 1969, June 1971, August 1973, September 
1977, July 1981, and April 1985.  On each occasion, the 
appellant's chest was clinically evaluated as normal and no 
heart defects were indicated.  In addition, the appellant 
denied having pain or pressure in his chest, palpitation or 
pounding heart, heart trouble, and high or low blood 
pressure, dizziness or fainting spells, or shortness of 
breath on the Reports of Medical History dated in August 
1969, June 1971, July 1972, August 1973, September 1977, June 
1978, June 1979, June 1980, July 1981, April 1982, and April 
1985.  The appellant denied knowledge of any medical defects, 
disease or disability which would disqualify him for full 
military duty on medical certificates dated in February and 
December 1983, October 1984, March 1986, February 1987 and 
April of 1987, 1988, 1989, 1990, 1991, and 1992.

Reserve service medical records dated April 8, 1989 show the 
results of an electrocardiogram ("EKG") revealed a new 
onset of left bundle branch block that was not present on the 
previous EKG in 1985.  The April 8, 1989 Report of Medical 
Examination shows the appellant's pulmonary function test was 
normal and his chest was clinically evaluated as normal.  The 
examiner noted that the appellant complained of no symptoms 
and that the bundle branch block was NCD (not considered 
disabling).  On the April 8, 1989 Report of Medical History, 
the appellant denied ever having or having pain or pressure 
in his chest, palpitation or pounding heart, heart trouble, 
high or low blood pressure, dizziness or fainting spells, or 
shortness of breath.

The March 1993 Report of Medical Examination shows the 
appellant's chest was clinically evaluated as normal.  The 
EKG revealed results that were within normal limits.  The 
examiner noted the presence of the left bundle branch block 
and that there had been no change since the April 1989 EKG.  
The examiner noted that the appellant's blood pressure was 
elevated.  On the Report of Medical History, the appellant 
denied ever having or having pain or pressure in his chest, 
palpitation or pounding heart, heart trouble, high or low 
blood pressure, dizziness or fainting spells, or shortness of 
breath.  A record dated in March 1993 reflects that the 
appellant's blood pressure was evaluated for five days.  

Service personnel records include the "Statement of Points 
Earned" which indicates that from January 18, 1989 to 
January 22, 1989, the appellant was on active duty for 
training; from April 8, 1989 to April 9, 1989, the appellant 
was on paid inactive duty for training; and from March 13, 
1993 to March 14, 1993, the appellant was on paid inactive 
duty for training.  The appellant was not on active duty for 
training or inactive duty training on March 16, 1993, April 
7, 1993, April 28, 1993, or July 2, 1993.  Service personnel 
records further show that the appellant was honorably 
discharged from the Arkansas Air National Guard, effective 
August 31, 1993.

In an April 1993 letter, Dr. R.S.I. indicated that the 
appellant had been under his care for hypertension.  Private 
medical records dated March 16, 1993, April 7, 1993, April 
28, 1993, July 2, 1993, and records dated from September 1993 
to January 1994 show treatment for hypertension.

In an April 1999 statement from Lt. Col. R.C.H., he indicates 
that from April 8, 1989 to April 9, 1989 the appellant 
performed the Active Unit Training Assembly with the 189th 
Airlift Wing Supply Section. 

The appellant presented testimony before a Member of the 
Board in December 2000.  The appellant testified that on 
January 20, 1989, he experienced severe chest pains while 
jogging.  He went to the clinic and no tests were run.  A few 
days later, he "blacked out" after a 3-mile run.   He had a 
periodic physical and an EKG revealed upper right bundle 
branch blockage.  The appellant testified that his excessive 
dieting to maintain the stringent weight and physical 
requirements of the Air Force caused his heart disorder.  The 
appellant further testified that he was treated for 
hypertension from 1989 to 1994. 

Baptist Medical Center records dated in January 1994, 1995 
and 2000, Little Rock Cardiology Clinic records dated from 
1997 to 2000, St. Vincent Infirmary records dated from 1997 
to 1998, and Arkansas Heart Hospital records dated in 1998 
and 2000, show treatment for hypertension with atrial 
fibrillation and cardiomyopathy.

In February 1993 and April 2001 letters from Dr. S.L.B., he 
indicates that the appellant has been receiving treatment 
since 1997.  Dr. S.L.B. noted that the appellant had a 
continued left bundle branch block that was shown in-service 
on April 9, 1989 and opined that the appellant's diagnosed 
ischemic cardiomyopathy might have been present then.  Dr. 
S.L.B. also opined that the appellant had an episode of 
syncope on that same day which might be related to his heart 
muscle disease.  In letters dated in February 2001 from Drs. 
G.L.V. and J.K.B., they indicate the same.

The report on the VA examination conducted in June 2001 shows 
the examiner reviewed the appellant's claims folder.  The 
examiner noted that the appellant was diagnosed with 
cardiomyopathy in December 1997, but had evidence of new 
onset bundle branch block on April 8, 1989.  The examiner 
opined that the appellant's cardiomyopathy was present in 
April 1989.

Analysis

The Board has thoroughly reviewed the record and has 
determined that service-connection is not warranted for 
hypertension with atrial fibrillation, left bundle branch 
block, and cardiomyopathy.  The Board finds that the 
appellant has not shown by competent medical evidence that 
his currently manifested heart disease is the result of a 
disease incurred or aggravated in the line of duty during a 
period of active duty for training, or that his current heart 
disease is the result of an acute myocardial infarction or a 
cardiac arrest that occurred during a period of inactive duty 
training.  There is no documentation or evidence of 
contemporaneous treatment for heart problems from either 
military or private sources dated January 20, 1989, the date 
on which the appellant claims that he initially experienced 
heart problems.  In addition, the record does not include 
documentation which indicates treatment for or diagnosis of 
heart problems during the appellant's periods active duty for 
training or inactive duty training.  The April 8, 1989 
examiner noted that the bundle branch block was not 
considered disabling.  This periodic examination was 
performed before or contemporaneous with one of the 
appellant's periods of inactive duty for training.  

Drs. S.L.B., G.L.V., and J.K.B. as well as the June 2001 VA 
examiner relate the appellant's currently diagnosed 
cardiomyopathy to the new onset bundle branch block revealed 
by an EKG during the April 8, 1989 periodic physical.  The 
letter from Lt. Col. R.C.H. which indicates that the 
appellant performed the Active Unit Training Assembly" from 
April 8, 1989 to April 9, 1989, was apparently offered to 
show that the appellant performed active duty for training.  
However, for VA purposes, this weekend of service is 
categorized as inactive duty for training as shown by the 
appellant's service personnel records.  The service medical 
records do not show that the appellant suffered an acute 
myocardial infarction or a cardiac arrest while on inactive 
duty training.  

Assuming arguendo that the appellant was on active duty for 
training as the letter from Lt. Col. R.C.H. purports to 
relate, service personnel records show that this particular 
assignment began on April 8, 1989 and ended on April 9, 1989.  
The April 8, 1989 examination report therefore demonstrates 
that the appellant's heart defect pre-existed that period of 
service, and there are no service medical records that show 
an increase in the severity or chronic worsening of this 
disorder.  In this regard, the March 13, 1993 examination 
report indicated that an EKG showed that there had been no 
changes since the 1989 EKG.  

Reserve service medical records also show that the 
appellant's blood pressure was noted to be elevated on March 
13, 1993 and his blood pressure was evaluated five more times 
in March, but no diagnosis of hypertension was made.  
Moreover, service personnel records show that from March 13, 
1993 to March 14, 1993, the appellant was on inactive duty 
for training.  Also, Dr. R.S.I.'s private medical records 
show treatment for hypertension during civilian status 
periods.  Hearing testimony suggests that the appellant began 
receiving treatment for hypertension from Dr. R.S.I. in 1989.  
However, there is no evidence that the appellant's 
hypertension was manifested during a period of active duty of 
training, as opposed to possibly a period of inactive duty 
training, a characterization of service that permits service 
connection only for an injury incurred or aggravated in line 
of duty. 

The appellant contends that his current heart disease is 
related to a period of active duty for training service 
rendered around January 20, 1989 and the physical 
requirements thereof.  As a layman, he is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  As there is no evidence of any type of treatment for 
heart disease or heart problems during the appellant's 
National Guard service periods, any opinion relating his 
current heart disease to reserve duty service served on 
January 20, 1989 would be based on history as provided by the 
appellant, as opposed to objective documentation.  For this 
reason, the Board finds that there is no basis for obtaining 
any further medical opinion regarding the etiology of the 
appellant's currently manifested heart disease, as there is 
no reasonable possibility that such an opinion could 
substantiate his claim.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the appellant's claim for service 
connection.  Therefore, service-connection for hypertension 
with atrial fibrillation, left bundle branch block, and 
cardiomyopathy is not established.


ORDER

Service-connection for hypertension with atrial fibrillation, 
left bundle branch block, and cardiomyopathy is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

